Citation Nr: 0507120	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  94-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ulcerated scar 
on the right shin.  

2.  Entitlement to an increased rating for service-connected 
shell fragment wound, left knee, Muscle Group XIV, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In January 1993, the RO denied a claim 
of entitlement to an increased rating for service-connected 
shell fragment wound (SFW), left knee, Muscle Group (MG) XIV, 
evaluated as 10 percent disabling.  In June 1993, the RO 
denied a claim of entitlement to service connection for "a 
right leg condition."  In November 1996, October 1997, July 
1998, and November 2001, the Board remanded the claims for 
additional development.  The Board's November 2001 Remand 
states that the veteran's claim for a right leg condition was 
recharacterized based on his contentions and August 2001 
testimony.  


FINDINGS OF FACT

1.  The veteran does not have an ulcerated scar on the right 
shin as a result of his service.  

2.  The veteran's shell fragment wound, left knee, Muscle 
Group XIV, is manifested by complaints of pain, swelling and 
weakness; a metallic fragment in the soft tissue of the left 
knee; and a range of motion no less than extension to 0 
degrees and flexion to 90 degrees; it is productive of no 
more than moderate muscle damage.




CONCLUSIONS OF LAW

1.  A right leg condition was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The criteria for a rating in excess of 10 percent for 
shell fragment wound, left knee, Muscle Group XIV, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.72, 4.73, Diagnostic Code 5314 (1997); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.56, 4.73, Diagnostic Code 5314 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 1993 and June 1993 rating 
decisions that the evidence did not show that the criteria 
for service connection for a right leg condition, and a 
rating in excess of 10 percent for his SFW/left knee 
condition, had been met.  Those are the key issues in this 
case, and the rating decision, as well as the statement of 
the case (SOC) and two supplemental statements of the case 
(SSOCs), informed the appellant of the relevant criteria.  In 
addition, in October 2003, the RO sent the appellant a letter 
notifying him that VA would attempt to obtain all identified 
and relevant information, thereby meeting the notification 
requirements of the VCAA. The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's October 2003 letter, 
the Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in an October 2003 letter, the appellant was 
notified that VA was responsible for setting VA examination 
reports and treatment records, and that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
all identified treatment records.  He was requested to 
complete authorizations (VA Forms 21-4138 and 21-4142) for 
all evidence that he desired VA to attempt to obtain.  The 
letter indicated that he could submit this evidence on his 
own.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Additional evidence was subsequently 
associated with the claims files.  It therefore appears that 
the all elements required for proper notice under the VCAA, 
to include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  

The Board further notes that the October 2003 VCAA 
notification letter was sent to the appellant after the RO's 
1993 decisions that are the basis for this appeal.  See 
Pelegrini II.  In this case, however, the unfavorable RO 
decisions that are the bases of this appeal were decided 
prior to the enactment of the VCAA.  In such cases, there is 
no error in not providing notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Id.  Rather, 
the appellant is to be given proper subsequent VA process, 
and the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the October 2003 letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In addition, after the October 2003 
letter was sent, the case was readjudicated and in January 
2004, a Supplemental Statement of the Case was provided to 
the appellant.  In summary, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the appellant by obtaining his 
available service medical, VA and non-VA treatment records.  
The appellant has been afforded VA examinations, and an 
etiological opinion has been obtained.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. Service Connection

The appellant argues that service connection is warranted for 
an ulcerated scar on the right shin.  During his August 2001 
hearing, the veteran essentially testified that his right 
shin was pierced by a punji stick (i.e., a sharpened bamboo 
or wooden stake) during combat in Vietnam.  He stated that he 
was treated in the field, and that the wound had periodically 
ulcerated since his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran's discharge indicates that his military 
occupation specialty was "infantryman," and that his awards 
include the Combat Infantryman Badge and the Purple Heart.  
His personnel file (DA Form 20) indicates that he served in 
the Republic of Vietnam for about 12 months with the 101st 
Airborne Division.  The Board further notes that service 
connection is currently in effect for PTSD, and a shell 
fragment wound, based on service in Vietnam.  Based on the 
foregoing, the Board finds that the veteran participated in 
combat.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  The 
veteran is therefore eligible for the special considerations 
afforded to combat veterans.  See 38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(d).

The veteran's service medical records do not show complaints 
of, treatment for, or a diagnosis of, a wound or scar on the 
right shin.  The veteran's separation examination report, 
dated in May 1969, shows that his lower extremities were 
clinically evaluated as normal.  In an accompanying "report 
of medical history" he denied having had any skin diseases.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports dated between 1970 and 2003.  The VA 
evidence includes a number of reports dated in August 1992 
which show that the veteran received treatment for complaints 
of pain at the right shin with a recurrent open/ulcer area 
which he reported that he sustained when he was injured by a 
punji stake in Vietnam.  On examination, a superficial 3-
centimeter (cm.) x 3 cm. right leg ulcer was noted.  In April 
1993, he received additional treatment for his right leg 
ulcer.  A VA scar examination report, dated in December 2003, 
shows that the diagnosis was scar, right shin.  

Despite the fact of the veteran's participation in combat, 
the Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for, or the 
existence of, a right shin wound.  Service connection for a 
chronic right shin condition during service is therefore not 
warranted.  See 38 C.F.R. § 3.303(b).  The first evidence of 
an ulcerated scar on the right shin is dated no earlier than 
August 1992.  This is approximately 22 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, although the veteran is deemed to have participated 
in combat, as previously stated, the Court has held that 38 
U.S.C.A. § 1154 does not alter the fundamental requirement of 
a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Here, there is no competent evidence showing that the veteran 
has an ulcerated scar on the right shin that was caused or 
aggravated by his service.  In this regard, the only 
competent opinion of record is in the December 2003 VA scar 
examination report, which shows that the examiner noted that 
there was no evidence in the veteran's service medical 
records of a right leg wound, and that there was no right leg 
scar noted on the veteran's separation examination report.  
The examiner concluded that the veteran's right leg scar "is 
not likely incurred in service."  The Board points out that, 
despite the examiner's apparent misunderstanding of 38 
U.S.C.A. § 1154, this opinion is the only competent opinion 
of record, and that it is unfavorable to the veteran's claim.  
The Board therefore finds that the preponderance of the 
evidence is against the claim that the veteran has an 
ulcerated scar on the right shin that is related to his 
service, and the claim is denied.

The Board has considered the oral and written testimony of 
the veteran.  The Board points out that, although a lay 
person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issue, and that it outweighs the lay 
statements.  Accordingly, the veteran's claim for service 
connection must be denied.

III.  Increased Rating

As for the history of the veteran's left knee injury, see 38 
C.F.R. § 4.1 (2004), his service medical records show that in 
January 1968, he sustained a penetrating fragment wound at 
the left knee from hostile fire near Cu Chi, Vietnam.  The 
SMR's note that there was "minimal blood loss," no loss of 
consciousness, and no artery or nerve involvement.  The next 
day, he underwent an arthrotomy of his left knee.  A January 
1968 X-ray report notes a small metallic fragment at the 
anterior aspect of the distal thigh, and no osseous 
abnormality.  The SMR's indicate that the veteran received 
treatment for complaints of left knee pain thereafter.  The 
veteran's separation examination report, dated in May 1969, 
notes residual left knee pain secondary to a fragment wound.  
An accompanying X-ray report for the left knee was normal.  
The post-service medical evidence shows that the veteran 
periodically received treatment for left lower extremity 
symptoms that included left knee pain and weakness, as well 
as numbness in the left leg.  VA X-ray reports, dated between 
1983 and 1985, noted a narrowed articular space and a 
partially elevated patella, with a small fine metallic body 
in the soft tissues above the patella.  

In August 1969, the RO granted service connection for 
"residuals, fragment wound left knee, injury MG XIV, 
moderate atrophy, complaint of pain and weakness."  The RO 
assigned a 10 percent rating.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c)(West 
2002).  

In September 1992, the veteran filed a claim for an increased 
rating.  In January 1993, the RO denied the claim.  The 
veteran has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that the schedular criteria for muscle 
injuries, as well as the provisions of 38 C.F.R. §§ 4.55, 
4.56 that relate to evaluation of muscle injuries, were 
revised effective July 3, 1997, as set forth in 38 C.F.R. §§ 
4.55, 4.56, and 4.72.  See 62 Fed. Reg. 30,237-240 (1997).  
The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

In this case the revised Rating Schedule provisions were not 
promulgated to substantively change the criteria, but rather 
"to update this portion of the rating schedule to ensure that 
it uses current medical terminology and unambiguous 
criteria."  62 Fed. Reg. at 30,235.  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56 (2003).  Furthermore, 38 C.F.R. § 4.56(d) (2004) 
recodified the provisions of 38 C.F.R. º 4.56(a)-(d) (1996) 
without substantive change.  In addition, the veteran's shell 
fragment wound, left knee, Muscle Group XIV, is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.73, DC 
5314.  A review of 38 C.F.R. § 4.73, Diagnostic Code (DC) 
5314, as in effect prior to and after the July 1997 changes, 
reveals no changes in the evaluations provided for the 
classifications of disability from muscle injuries (slight, 
moderate, moderately severe, and severe).  In summary, 
neither version of the regulation is more favorable to the 
veteran.  Kuzma.

Under DC 5314, the muscles of Group XIV are described as 
follows: Function: Extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2). Anterior 
thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) vastus internus; (6) 
tensor vaginae femoris.  Muscle disability under this 
provision is evaluated as follows: slight (0 percent); 
moderate (10 percent); moderately severe (30 percent); and 
severe (40 percent).  38 C.F.R. § 4.73, Diagnostic Code 5314 
(effective before and after July 3, 1997).

Under the criteria in effect prior to July 3, 1997, in rating 
disability from injuries of the musculoskeletal system, 
attention is to be given first to the deeper structures 
injured, bones, joints, and nerves. A compound comminuted 
fracture, for example, with muscle damage from the missile, 
establishes severe muscle injury, and there may be additional 
disability from malunion of bone, ankylosis, etc. The 
location of foreign bodies may establish the extent of 
penetration and consequent damage. It may not be too readily 
assumed that only one muscle, or group of muscles is damaged. 
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged. This section is to be taken as establishing 
entitlement to rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile. There are locations, as in the wrist 
or over the tibia, where muscle damage might be minimal or 
damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  38 
C.F.R. § 4.72 (1997) (removed effective July 3 1997).  

Effective July 3, 1997, muscle disabilities are evaluated 
pursuant to 38 C.F.R. § 4.56 as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe, with the relevant 
criteria described as follows:

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

In summary, in order to warrant an evaluation in excess of 10 
percent for shell fragment wound, left knee, Muscle Group 
XIV, under Diagnostic Code 5314, the evidence must establish 
that the veteran has moderately severe muscle damage.  

The Board finds that the criteria for a rating in excess of 
10 percent under DC 5314 have not been met.  The relevant 
medical evidence includes a VA muscles examination report, 
dated in December 1992, which shows that the veteran 
complained of numbness and sensory deficiencies in his 
extremities.  On examination, there was a surgical incision 
scar over the left medial side of the left knee that was 
well-healed and without diastalis or herniation.  The left 
knee had "excellent" mobility and was stable.  Quadriceps 
function was also characterized as "excellent."  With 
regard to sensory examination, the results were thought to be 
consistent with radiculitis originating from scoliosis and 
osteophyte production at C5.  The relevant impression was 
status post injury to the left knee.  

VA outpatient treatment reports show that the veteran 
periodically received treatment for left knee symptoms.  A 
January 2002 X-ray report for the left knee contains an 
impression of effusion and mild DJD (degenerative joint 
disease).  A February 2002 report notes 5/5 strength in the 
muscles of the lower extremities.  An April 2002 report shows 
complaints of left knee pain.  On examination, gait was 
normal and he could squat without difficulty.  Alignment of 
the knees was satisfactory, and there was no instability.  
The left knee had extension to five degrees and flexion to 
125 degrees.  Early arthritic changes were also noted in the 
left knee.  A November 2002 report notes that the veteran's 
extremities had a full range of motion (FROM) and 5/5 muscle 
strength.  A neurological examination indicated that sensory 
was intact, with no focal deficits.  The Board notes that 
these reports also show that the veteran received treatment 
for numerous complaints of upper and lower sensory symptoms.  
He received extensive testing, and he has repeatedly been 
diagnosed with sensory neuropathy.  See e.g., VA reports, 
dated in September 1992; January, April and December of 1993; 
November 2000; September and November of 2001; February, May 
and June of 2002.  Service connection is not currently in 
effect for this condition.  In this regard, in July 1994, the 
RO denied a claim for service connection for numbness of the 
arms, hands and legs secondary to exposure to Agent Orange.  

A VA muscles examination report, dated in December 2003, 
shows that the veteran complained of left knee buckling and 
weakness, and occasional swelling.  He stated that he could 
no longer climb a ladder, and that his leg hurt after walking 
one block.  On examination, the veteran had no ligament 
instability.  The range of motion in the left knee was from 0 
to 90 degrees.  The examiner noted that repetitive flexion 
with and without resistance did not result in a decrease in 
the range of motion, and that there was "no pain, no 
fatigue, no weakened movement or lack of endurance."  The 
relevant diagnosis was residual fragment wound left knee.  

A VA scar examination report, also dated in December 2003, 
contains identical findings as to the lack of ligament 
instability, range of left knee motion, and the lack of pain, 
fatigue, weakened movement, and loss of endurance.  

The Board finds that the evidence is insufficient to show 
that the veteran's fragment wound resulted in the track of a 
missile through one or more muscle groups, to include loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, or demonstrated positive 
evidence of impairment based on tests of strength and 
endurance compared with sound side.  See 38 C.F.R. § 4.56 
(d)(3)(iii).  Briefly stated, the aforementioned evidence, to 
include findings as to strength and functioning, does not 
show that the criteria for a 20 percent rating have been met.  
Based on all the evidence of record, the Board finds that the 
presented symptomatology more nearly approximates the 
criteria for a 10 percent rating for a moderate impairment of 
the muscles of Group XIV.  See 38 C.F.R. § 4.73, DC 5314.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. 
§ 4.71a, DC 5257, a 20 percent evaluation is warranted where 
there is moderate recurrent subluxation or lateral 
instability.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261 
(2004), a 20 percent rating is warranted when knee flexion is 
limited to 30 degrees, or when knee extension is limited to 
15 degrees.  

In this case, no moderate recurrent instability or recurrent 
subluxation of the left knee has been described, and the 
Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
rating under 38 C.F.R. § 4.71a, DC 5257.  See e.g., VA 
"scar," and "muscle," examination reports, dated in 
December 2003 (noting that the veteran had no ligament 
instability).  The Board notes that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in  DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  With regard to DC's 5260 and 5261, there are no 
findings to show that the required limitation of motion has 
been shown.  See e.g., VA "muscle," and "scar," 
examination reports, dated in December 2003 (showing a range 
of motion in the left knee from 0 to 90 degrees).  A 20 
percent rating is therefore not warranted under the criteria 
as set forth in DC 5260 or DC 5261.  In addition, given the 
lack of evidence of atrophy, incoordination on use, and 
weakness, the nature of the left knee pathology, and the 
findings as to limitation of left knee motion, there is 
insufficient evidence of functional loss due to left knee 
pathology to support a conclusion that a rating in excess of 
10 percent is warranted under DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  See e.g., VA 
"muscle," and "scar," examination reports, dated in 
December 2003 (noting "no pain, no fatigue, no weakened 
movement or lack of endurance").  See DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 
56704 (1998).  

Finally, in the absence of evidence of ankylosis (DC 5256) or 
impairment of the tibia and fibula (DC 5262), there is no 
basis for evaluating the veteran's disability under these 
diagnostic codes.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5262 (2004).

Based on all the evidence of record, the Board finds that the 
presented symptomatology more nearly approximates the 
criteria for a 10 percent rating for a moderate impairment of 
the muscles of Group XIV.  See 38 C.F.R. §§ 4.41, 4.56(d)(3).  


IV.  Conclusion

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an ulcerated scar on the right shin is 
denied.  

A rating in excess of 10 percent for service-connected shell 
fragment wound, left knee, Muscle Group XIV, is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


